NUMBER 13-19-00247-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JEROME WENDALL ELLIS,                                                         Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 377th District Court
                          of Victoria County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       This cause is currently before the Court on appellant's fifth motion for extension of

time to file the brief. The reporter’s record final volume was filed on August 30, 2019, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court previously granted appellant four extensions of time totaling 169 days
to file the brief, and appellant now seeks an additional 30 days from the current deadline,

until April 17, 2020, to file the brief.

       The Court GRANTS appellant’s fifth motion for extension to file the brief and

ORDERS the Honorable Toni Jones-Holley to file the brief on or before April 17, 2020.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

       IT IS THEREFORE ORDERED that the Honorable Toni Jones-Holley counsel for

appellant, file the appellate brief with this Court on or before 5:00 p.m. on April 17, 2020.

If the Honorable Toni Jones-Holley fails to file the appellate brief with this Court on or

before 5:00 p.m. on April 17, 2020, then the Honorable Toni Jones-Holley is ORDERED

to appear in person (or via teleconference as directed by the clerk the morning of the

hearing) on April 20, 2020 at 9:00 a.m. in the Courtroom of the Thirteenth Court of

Appeals, located at 110 E. Cano, fifth floor, Edinburg, Texas to show cause why she

should not be held in contempt of court.



                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of April, 2020.




                                             2